Title: To Thomas Jefferson from William Brown, 20 May 1807
From: Brown, William
To: Jefferson, Thomas


                        
                            Sir
                            
                            New Orleans 20 May 1807
                        
                        I lately received a barrel from St Louis directed to my care for you I have now the honor to Send it by
                                dr. B F Reed—he has likewise taken charge of a barrel of
                            Mississippi water which I pray your acceptance of 
                  I am respectfully Sir yr obt Hble Servt
                        
                            Wm Brown
                            
                        
                    